     Case 2:18-cv-01963-MMD-CWH Document 41 Filed 01/08/19 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, Nevada 89169
 4    E-mail: jthompson@clarkhill.com
      Telephone: (702) 862-8300
 5    Facsimile: (702) 862-8400
 6
                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF NEVADA
 8
      GEORGE A. EVAN, and CHRISTINE EVAN,                        Case No.: 2:18-cv-01963-MMD-CWH
 9
                             Plaintiffs,                         MOTION FOR CHANGE OF
10
             v.                                                  ATTORNEY DESIGNATION
11
      WELLS FARGO HOME MORTGAGE, INC.,
12
      WELLS FARGO BANK, MINNESOTA, N.A.,
13    WELLS FARGO BANK HEADQUARTERS,
      N.A., CORELLOGIC CREDCO, LLC,
14    TRANSUNION CREDIT REPORTING
      AGENCY, EQUIFAX CREDIT REPORTING
15
      AGENCY,
16                     Defendants.

17           TO THE HONORABLE COURT, AND TO ALL PARTIES AND THEIR
18    RESPECTIVE ATTORNEYS OF RECORD:
19
             PLEASE TAKE NOTICE that Nicholas M. Wieczorek, Esq. from the firm Clark Hill,
20
      PLLC is no longer associated with the above-captioned matter and should be removed from all
21
      further notices. The Clark Hill attorney to be noticed for all further filings and hearings is:
22
23           JEREMY J. THOMPSON, Nevada Bar No. 12503
24
             E-mail: jthompson@clarkhill.com
25
26    ...
27    ...
28




                                                   Page 1 of 3
     Case 2:18-cv-01963-MMD-CWH Document 41 Filed 01/08/19 Page 2 of 3



 1         Dated this 8th day of January, 2019.
 2                                                 CLARK HILL PLLC
 3                                                 By: /s/ JEREMY J. THOMPSON
 4                                                 JEREMY J. THOMPSON
                                                   Nevada Bar No. 12503
 5                                                 3800 Howard Hughes Parkway, Suite 500
                                                   Las Vegas, Nevada 89169
 6
 7         IT IS SO ORDERED.

 8    DATED: ______________                        ________________________________
                                                   UNTIED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15                                                         Jan 09, 2019

16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  Page 2 of 3
     Case 2:18-cv-01963-MMD-CWH Document 41 Filed 01/08/19 Page 3 of 3



 1                                       PROOF OF SERVICE
 2           Pursuant to LR 5-1, I hereby certify that on January 8, 2019, service of the following:
 3    Motion for Change of Attorney Designation was served to all noticed parties via ECF.
 4           I declare under the penalty of perjury under the laws of the State of Nevada that the
 5    foregoing is a true and correct statement and that this Certificate was executed on the
 6    aforementioned date above.
 7
                                                          /s/ Nancy Rodriguez
 8                                                        Nancy Rodriguez
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                Page 3 of 3
